l                   ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeals of --                                    )
                                                     )
    Assessment & Training Solutions Consulting Corp. )      ASBCA Nos. 60208, 60209
                                                     )
    Under Contract Nos. M00264-10-D-0013             )
                        M00264-11-P-0074             )

    APPEARANCES FOR THE APPELLANT:                          Mr. Mike Gehosky
                                                             Senior Claims Director/Corporate Officer
                                                            Mr. John R. Janota
                                                             President

    APPEARANCES FOR THE GOVERNMENT:                         Ronald J. Borro, Esq.
                                                             Navy Chief Trial Attorney
                                                            John M. Sabatino, Esq.
                                                            Michael P. Giordano, Esq.
                                                             Trial Attorneys
                                                             United States Marine Corps
                                                             Quantico, VA

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeals are dismissed with prejudice.

           Dated: 25 July 2016




                                                     Adfninistrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA Nos. 60208, 60209, Appeals of
    Assessment & Training Solutions Consulting Corp., rendered in conformance with the
    Board's Charter.

           Dated:


                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals